DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on October 26, 2020, is acknowledged.
Cancellation of claims 8-12 and 15-20 has been entered.
Claims 1-7, 13-14 and 21-26 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 states “wherein the brightness enhancement film includes a non-diffusive pressure sensitive adhesive layer”, however, the limitation contradict the preceding claim 25 which states “wherein the brightness enhancement film includes a diffusive pressure sensitive adhesive layer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 5,854,872) in view of Kim et al. (US 2009/0122229).
Regarding claim 1, Tai discloses an electronic device comprising: display layers (Column 11, lines 12-14); and a backlight unit (Fig. 15) that provides backlight for the display layers, the backlight unit comprising: a light guide film (30) having a plurality of light-scattering structures (16); a plurality of light-emitting diodes (2, Fig. 2) that emit light into an edge of the light guide film, wherein each of the plurality of light-scattering structures (16) extends perpendicular to the edge of the light guide film (30) along an upper surface of the light guide film (Fig. 15); and a turning film (156) formed over the light guide film, wherein the turning film includes a plurality of prisms (Column 11, lines 26-40) that extend parallel to the edge of the light guide film along a lower surface of the turning film (Fig. 15). Tai fails to exemplify wherein each light-scattering structure has a semi-circular cross-section, wherein the plurality of light-scattering structures includes a first subset of light-scattering structures that have a first height and a second subset of light-scattering structures that have a second height that is different than the first height, and wherein the light-scattering structures that have the first height alternate with the light-scattering structures that have the second height. 
Kim discloses an electronic device comprising: display layers (10); and a backlight unit (210) that provides backlight for the display layers, the backlight unit comprising: a light guide film (220) having a plurality of light-scattering structures (227c); a plurality of light-emitting 
 Regarding claim 2, Tai discloses an electronic device wherein the turning film (156) further comprises a base film portion and wherein each of the plurality of prisms extends from a lower surface of the base film portion (Fig. 15).
Regarding claim 13, Tai discloses an electronic device wherein the turning film controls a first viewing angle in a first dimension and the light guide film controls a second viewing angle in a second dimension that is orthogonal to the first dimension (Column 11, lines 26-65).
Regarding claim 21, Tai discloses an electronic device wherein each one of the first subset of light-scattering structures has an associated first angle, wherein each one of the second subset of light-scattering structures has an associated second angle, and wherein the first and second angles are different (Fig. 4C).
Regarding claims 22-23, Tai fails to state wherein a difference between the first and second angles is greater than 10 degrees (claim 22), or 20 degrees (claim 23). One skilled in the art would have reasonably contemplate optimization of the difference between the first and second angles to greater than 10 degrees, or 20 degrees in order to decrease illumination non-.

Claims 3, 4, 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 5,854,872) in view of Kim et al. (US 2009/0122229), and further in view of Liu et al. (US 2017/0052301).
Regarding claim 3, Tai fails to disclose wherein each of the plurality of prisms has a planar surface that meets a curved surface at a vertex. Liu discloses an electronic device comprising: display layers (46, Fig. 2); and a backlight unit (42, Fig. 6) that provides backlight for the display layers, the backlight unit comprising: a light guide film (78); a plurality of light-emitting diodes (72) that emit light into an edge of the light guide film; and a turning film (84) formed over the light guide film, wherein the turning film includes a plurality of prisms (106) that extend parallel to the edge of the light guide film along a lower surface of the turning film (Fig. 6), wherein each of the plurality of prisms (106) has a planar surface (110) that meets a curved surface (108) at a vertex in order to control the paths of light as light passes through the turning film, for example, to produce light with a narrower or larger angle. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the prisms shape as disclosed by Liu in the electronic device of Tai in order to control the paths of light as light passes through the turning film, for example, to produce light with a narrower or larger angle.
Regarding claims 4 and 6, Tai fails to disclose wherein each of the plurality of prisms has a first curved surface that meets a second curved surface at a vertex and wherein the first 
Regarding claim 24, Tai fails to exemplify further comprising: a brightness enhancement film that is interposed between the turning film and the display layers. Liu discloses an electronic device comprising: display layers (46, Fig. 2); and a backlight unit (42, Fig. 6) that provides backlight for the display layers, the backlight unit comprising: a light guide film (78); a plurality of light-emitting diodes (72) that emit light into an edge of the light guide film; and a turning film (84) formed over the light guide film, and further comprising a brightness enhancement film that is interposed between the turning film and the display layers in order to manage and enhance the light output from the backlight source into the display layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the brightness enhancement film as disclosed by Liu in the electronic device of Tai .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 5,854,872) in view of Kim et al. (US 2009/0122229), and further in view of Liu et al. (US 2017/0052301), and further in view of Mi et al. (US 2008/0259634).
Regarding claim 5, Tai fails to exemplify wherein the first curved surface has a first curvature and the second curved surface has a second curvature that is the same as the first curvature. Mi discloses an electronic device comprising display layers (20) ; and a backlight unit that provides backlight for the display layers, the backlight unit comprising a light guide film (10), a light source (12) that emit light into an edge (18) of the light guide film; and a turning film (36e, Fig. 13) formed over the light guide film, wherein the turning film (36e) includes a plurality of prism (24a) that extend parallel to the edge of the light guide film along a lower surface of the turning film (36e), wherein each of the plurality of prisms has a first curved surface (24a) that meets a second curved surface (24a) at a vertex wherein the first curved surface has a first curvature and the second curved surface has a second curvature that is the same as the first curvature (Fig. 13) in order to optimize turning film performance for a given application. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the plurality of prisms with a first curved surface having a first curvature and a second curved surface having a second curvature that is the same as the first curvature as disclosed by Mi in the device of Tai in order to optimize turning film performance for a given application.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 5,854,872) in view of Kim et al. (US 2009/0122229), and further in view of Mi et al. (US 2008/0259634).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 5,854,872) in view of Kim et al. (US 2009/0122229), and further in view of Harada et al. (CN 107390307 A)
Regarding claim 14, Tai fails to exemplify further comprising laser dots on a lower surface of the turning film. Harada discloses an electronic device (Fig. 6) comprising a backlight unit comprising: a light guide film (2), a light source (3) that emit light into an edge of the light guide film and an optical layer (33) formed over the light guide film, wherein the optical layer includes a plurality of prisms (36) on a lower surface facing the light guide film, and further comprising dots (36a) on the lower surface in order to prevent sticking and scratching damage to the surface of the light guide facing the optical layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the dots as disclosed by Harada in the device of Tai in order to prevent sticking and scratching damage to the surface of the light guide facing the optical layer.
to a product does not rest merely on the difference in the method by which the product is made. Rather, is the product itself which must be new and not obvious. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, the structure implied by the process steps would be considered for assessing the patentability of product-by-process claims over the prior art (see MPEP 2113).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 5,854,872) in view of Kim et al. (US 2009/0122229), and further in view of Nagakura et al. (JP 2018-100416 A).
Regarding claims 24, Tai fails to exemplify further comprising: a brightness enhancement film that is interposed between the turning film and the display layers. Nagakura discloses an electronic device comprising: display layers (LCD, π[0001]); and a backlight unit (π[0001]) that provides backlight for the display layers, further comprising a brightness enhancement film in order to manage and enhance the light output from the backlight source into the display layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the brightness enhancement film as disclosed by Nagakura in the electronic device of Tai in order to manage and enhance the light output from the backlight source into the display layers.
Regarding claim 25, Nagakura further exemplifies wherein the brightness enhancement film includes a diffusive pressure sensitive adhesive layer (π[0008], taking the function of a light diffusion film).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13-14 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879